tax exempt and government entities department of the treasury internal_revenue_service washington d c jun ter rats uniform issue list xxxxxkxkxxxkkxxkxxk xxxxxkxxxkxkxkxkkk xxxxxkxxxkkxxxkkxk legend taxpayer a decedent b individual c ira d xxxxxxxxkxkxxkxkxkkk xxxxxxkxxkxkxkxkxkxkkkk xxxkxxkxxkxkxkkkkkkk xxxxxxxkxxxkxkxkxkkxkxkkxkkkkxkkkkkk kkk xxxxxkxkxxkxkkxkkkkkk company e xxxxxxxxxkxxkkkxkkkkkk kkk kkk kk kkk financial_institution f xxxxxxxxxxxxxxxxxxxxxxxxxxk company g xxxxkxxxkkxxkxkkkkkkkkkkkk kk kk amount xxxxxxxxkx dear xxxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution totaling amount from ira d which was maintained by company e taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a mistake made by financial_institution f that directed deposit of amount into a non-ira annuity rather than a rollover ira annuity taxpayer a further represents that amount has not been used for any other purpose taxpayer a was the beneficiary of ira d set up with company e by her husband decedent b decedent b died on july soon after decedent b’s death taxpayer a was contacted by company e with her options as spousal beneficiary of ira d taxpayer a sought the help of a family friend who recommended an individual at financial_institution f taxpayer a contacted individual c president ceo of financial_institution f who recommended a tax- free transfer to a rollover ira annuity with company g taxpayer a authorized distribution from ira d but financial_institution f prepared transfer forms which erroneously provided for transfer of amount to a non-ira annuity instead of a rollover ira annuity on september amount was distributed from ira d and a non-ira annuity was purchased from company g on september taxpayer a did not discover the error until she received a tax notice from the internal_revenue_service dated may includes a statement from individual c admitting financial_institution f’s error in completing the transfer forms amount continues to be held in an annuity at company g documentation submitted based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if page o7 i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with her assertion that her failure to accomplish a timely rollover was caused by financial_institution f’s mistake in preparing transfer forms for a page taxable annuity instead of the tax-free_rollover ira annuity intended by taxpayer a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira d taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction ruling is being sent to your authorized representatives if you wish to inquire about this ruling please contact xxxxxxxxxxx pursuant to a power_of_attorney on file with this office a copy of this letter this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent described herein under the provisions of any other section of either the code or regulations which may be applicable thereto xxxxx id xxxxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 xxkxkxxkxxkxkxkkxkxkxkxkkkkxk cc xxxxxxxxkxxxkxxkxkxkkx xxxxxkkxxkkxkxkxkkxkkkk xxxxxkxkxxkxkxkxkkkkkk co btn a c thir carlton a watkins manager employee_plans technical group deleted copy of ruling letter notice of intention to disclose sincerely yours enclosures
